DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 03/23/2022. As directed by the amendment: claim(s) 18 has/have been amended; no claim(s) has/have been cancelled and no new claim(s) has/have been added. Thus, claims 18-22 are presently pending in this application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grapov et al. (US 2010/0165435) in view of Tanaka et al. (US 2014/0001162).
Regarding claim 18, Grapov discloses a galvo system comprising:
a block (Fig. 1, [12]) machined to house at least two galvo systems (Fig. 2, [34]) therewithin wherein each galvo system comprises at least one mirror (Fig. 3, [20]), a motor for steering said mirror (para. [0033]; teaches using a motor to steer the mirror in order to direct the laser) and wherein each galvo system is configured to steer a laser beam, each laser beam from a minimal wattage, at 1000 watt power or greater (no limiting wattage disclosed in specification and possesses the same structure as the claimed galvo system therefore is capable of intended function), and wherein the block keeps the galvo systems sufficiently aligned as to concurrently direct at least two  laser beams from the at least two galvo systems within the block and onto a work piece to process the work piece in a selected manner (intended use; [0010] lines 2-5 ---“The apparatus can be employed for distributing laser energy from a single laser source to one of a plurality of outputs or from a plurality of laser sources to a single output.”), the block controlling mechanical stability and heat build-up sufficiently to avoid distortion of the block and to maintain alignment of the at least one mirror of each galvo system within the block for laser processing (The block possess all of the same structure as the claimed block system which the applicant claims is capable of the intended function, therefore is capable of intended function).
	However, Grapov does not disclose wherein the block is made of metal.
	Nevertheless, Tanaka teaches wherein the block is made of metal ([0022] lines 4-6).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the galvo housing of Grapov wherein the block is made of metal as taught by Tanaka, since it would have been advantageous to have a more durable case to protect the galvo mirrors and increase the thermal conductivity of the housing. [0022]
Regarding claim 19, Grapov in view of Tanaka teaches the galvo system as appears above (see the rejection of claim 18) and Grapov further teaches wherein the block (Fig. 1, [12]) controls heat build-up by comprising at least one cooling system (Fig. 3, [30]) replicated for each galvo (para. [0027], teaches an integrated coolant path in each optical elements to keep out of the way of the laser).

Claim 20 is rejected under 35U.S.C. 103 as being unpatentable over Grapov et al. (US 2010/0165435) in view of Tanaka et al. (US 2014/0001162) as applied to Claim 19, and in further view of Andreasch et al. (US 8,498,037).
Regarding claim 20, Grapov in view of Tanaka teaches the galvo system as appears above (See the rejection of claim 19), but does not teach wherein the at least one cooling system comprises an airflow cooling system, wherein the airflow cooling system comprises a plurality of vents and openings.
	Nevertheless, Andreasch teaches wherein the at least one cooling system comprises an airflow cooling system, wherein the airflow cooling system comprises a plurality of vents and openings (col. [7], lines 37-55; teaches supplying cooling air through the cooling channels [15]).
	 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the galvo housing of Grapov in view of Tanaka wherein the at least one cooling system comprises an airflow cooling system, wherein the airflow cooling system comprises a plurality of vents and openings as taught by Andreasch, since it would have been advantageous to prevent deformation caused by excessively great changes in temperature (col. [4], lines 7-17).

Claim 21 is rejected under 35U.S.C. 103 as being unpatentable over Grapov et al. (US 2010/0165435) in view of Tanaka et al. (US 2014/0001162) as applied to Claim 19, and in further view of Sutko et al. (US 7,796,314).
Regarding claim 21, Grapov in view of Tanaka teaches the galvo system as appears above (See the rejection of claim 19), but does not teach wherein at least one cooling system comprises a liquid flow cooling system, the liquid flow cooling system comprises a plurality of channels extending along the block.
Nevertheless, Sutko teaches wherein at least one cooling system comprises a liquid flow cooling system, the liquid flow cooling system comprises a plurality of channels (Fig. [1], [108], [10] and [109]) extending along the block (col. [5], lines 14-40; teaches using a coolant liquid to flow through the galvo block to cool the galvo mirrors).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the galvo housing of Grapov in view of Tanaka wherein at least one cooling system comprises a liquid flow cooling system, the liquid flow cooling system comprises a plurality of channels extending along the block as taught by Sutko, since it would have been advantageous to prevent deformation caused by excessively great changes in temperature.

Allowable Subject Matter

Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The cited prior art does not disclose, teach, or suggest the block having no substantially closed or full internal walls or partitions between adjacent galvos.

Response to Arguments
Applicant's arguments filed 03/23/2022 have been fully considered but they are not persuasive.
In response to applicant's argument that Grapov does not disclose the block as claimed or the galvo systems within the block, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Applicant is arguing the dimensions of the claimed invention being such that the housing will support at least two galvo systems therewithin. Applicant does not claim that the housing should be sized to fit the entirety of the at least two galvo systems as is being argued. Furthermore, the housing of Grapov does teach the required number of openings for galvo systems to direct the at least two beams regardless of whether they are combined or are individual. The claimed invention is a housing for the purpose of containing a galvo system and not the galvo system or the function of the galvo system. Grapov teaches all the required structures of claim 18. None of Applicant’s arguments are about the structure of the housing.

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE E MILLS JR. whose telephone number is (571)272-8449. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOE E MILLS JR./Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761